Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            The primary reasons for allowance are an image forming apparatus comprising: a housing frame accommodating an image forming device that forms an image on a sheet; a scanner frame located on an upper side of the housing frame, so as to provide a sheet delivery space between the housing frame and the scanner frame; a first support frame accommodating a sheet delivery mechanism that discharges the sheet in a predetermined first direction, and supporting the scanner frame, at a position adjacent to the sheet delivery space on one end portion in the first direction; a second support frame supporting the scanner frame, at a position adjacent to the sheet delivery space on one end portion in a second direction orthogonal to the first direction; and a connecting member connecting and fixing the second support frame and the scanner frame together, wherein the second support frame includes: a horizontal support member extending along the first direction, and supporting the scanner frame via an upper face; and a vertical support member extending in an up-down direction, and having an upper end portion fixed to an end face of the horizontal support member on a side of the other end portion in the first direction, the scanner frame includes a member to be connected located on the side of the other end portion in the first direction, and connected to the vertical support member from the side of the other end portion in the first direction, the vertical support member and the member to be connected each include an opening, the connecting member includes an insertion plate penetrating through the opening of the member to be connected in the first direction, and inserted through the opening of the vertical support member, and the insertion plate has an upper face located in contact with an upper end face of the opening of the member to be connected, at least via one position, and has a lower face located in contact with a lower end face of the opening of the vertical support member, at least via two positions spaced from each other in the second direction.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Ikeda (US 2013/0287432) and Kiuchi et al. (US 2017/0017195) disclose an image forming apparatus including a frame and a reading device.



Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        June 10, 2022